17-1675
     Woolery v. Whitaker
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A077 723 161

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   SYLVAN JAMES WOOLERY,
14            Petitioner,
15
16                    v.                                         17-1675
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gregory Osakwe, Hartford, CT.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Margaret Kuehne
27                                    Taylor, Senior Litigation Counsel;
28                                    Elizabeth K. Fitzgerald-Sambou,
29                                    Trial Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1           UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decisions, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5           Petitioner Sylvan James Woolery, a native and citizen of

6    Jamaica, seeks review of an April 26, 2017, decision of the

7    BIA affirming the March 9, 2016, decision of an Immigration

8    Judge    (“IJ”)   denying   his     application   for   withholding   of

9    removal    and    relief   under    the   Convention    Against   Torture

10   (“CAT”).    In re Sylvan James Woolery, No. A077 723 161 (B.I.A.

11   Apr. 26, 2017), aff’g No. A077 723 161 (Immig. Ct. Hartford

12 A.K. Marsh. 9, 2016).      We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14          We have reviewed the IJ’s decision as modified by the

15   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
16   520, 522 (2d Cir. 2005).             The only issues before us are

17   whether Woolery established his eligibility for withholding

18   of removal or CAT relief.          The applicable standards of review

19   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).            The agency

21   did not err in finding that Woolery failed to establish his

22   eligibility for withholding of removal or CAT relief based on

                                           2
1    his claim that he was shot in Jamaica in 1992 and that he

2    fears gang violence in that country.

3        To establish eligibility for withholding of removal, an

4    applicant must show that any harm suffered was on account “of

5    the [applicant’s] race, religion, nationality, membership in

6    a particular social group, or political opinion.”         8 U.S.C.

7    § 1231(b)(3)(A);    8 C.F.R.   § 1208.16(b)(1)(i).        We   treat

8    Woolery’s claim that he established his membership in a

9    particular social group as exhausted.     See Gill v. INS, 420

10 F.3d 82, 86 (2d Cir. 2005) (“[W]e have never held that a

11   petitioner is limited to the exact contours of his argument

12   below.”).   Nevertheless, Woolery did not provide any details

13   regarding his group membership and he did not know who shot

14   him or why.    Accordingly, the agency did not err in finding

15   that he failed to establish that he suffered past persecution

16   on account of his membership in a particular social group or

17   any other protected ground.      See 8 U.S.C. § 1231(b)(3)(A);

18   see also In re J-B-N- & S-M-, 24 I. & N. Dec. 208, 214 (BIA

19   2007); cf. Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir.

20   2007) (“When the harm visited upon members of a group is

21   attributable   to   the   incentives   presented     to    ordinary

22   criminals rather than to persecution, the scales are tipped

                                     3
1    away    from    considering      those       people   a     ‘particular     social

2    group’ . . . .”).

3           The agency also did not err in finding that Woolery

4    failed to demonstrate a likelihood of persecution or torture

5    so as to establish his eligibility for withholding of removal

6    and CAT relief.           See 8 C.F.R. § 1208.16(b)(2), (c)(2).                 He

7    did    not   identify      any   individual      or    group       interested   in

8    targeting him in Jamaica.            See id.; see also Jian Xing Huang

9    v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of

10   solid support in the record . . . , [an applicant’s] fear is

11   speculative at best”).             Insofar as Woolery fears general

12   violence in Jamaica, such conditions, while unfortunate, are

13   insufficient to satisfy his burden for withholding of removal

14   or CAT relief.          See Mu-Xing Wang v. Ashcroft, 320 F.3d 130,

15   144 (2d Cir. 2003) (holding that beyond general country

16   conditions evidence demonstrating incidents of torture in a

17   country,       an   applicant    for   CAT     relief       must    provide   some

18   evidence        “that      someone     in       his       particular       alleged

19   circumstances        is   more   likely       than    not    to    be   tortured.”

20   emphasis omitted)); Melgar de Torres v. Reno, 191 F.3d 307,

21   314 n.3 (2d Cir. 1999) (noting that general violence does not




                                              4
1   establish a well-founded fear of persecution absent evidence

2   showing a particular risk to the applicant).

3       For the foregoing reasons, the petition for review is

4   DENIED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe
7                              Clerk of Court




                                 5